United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.G., Appellant
and
U.S. POSTAL SERVICE, BULK MAIL
CENTER, Seattle, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Rainer Brown, for the appellant
Office of Solicitor, for the Director

Docket No. 08-1477
Issued: December 17, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 25, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ April 8, 2008 merit decision denying her schedule award claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction over the merits of
this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she has
permanent impairment of her legs which entitles her to schedule award compensation.
FACTUAL HISTORY
The Office accepted that on January 31, 2006 appellant, then a 48-year-old mail handler,
sustained a lumbar strain and lumbosacral radiculopathy after loading mail trays into a mail
sorting machine. Appellant stopped work on February 1, 2006 and returned to light-duty work
for the employing establishment a few weeks later. The Office paid appellant compensation for
periods of disability.

Appellant underwent periodic physical therapy treatments and reported having pain in her
low back which radiated into her left lateral thigh. On September 11, 2006 Dr. Karen M.
Wooten, an attending Board-certified physical medicine and rehabilitation physician, diagnosed
left-sided mechanical low back pain and left meralgia paresthetica. On October 4, 2006
appellant filed a claim alleging entitlement to schedule award compensation. On December 8,
2006 the Office requested that appellant submit medical evidence in support of her schedule
award claim.1
On September 8, 2007 Dr. Anthony J. Russo, an attending Board-certified orthopedic
surgeon, indicated that appellant complained of low back pain with radiation into the lateral left
thigh. Appellant indicated that she did not experience any back pain prior to her January 31,
2006 injury and denied having any symptoms below the left thigh, weakness of the legs or
difficulty in walking. Dr. Russo stated that on examination appellant exhibited back motion
which was limited by low back pain and indicated that sensation to light touch and pinprick was
intact in her legs, except in the left lateral thigh. Muscle strength testing of her legs showed 5/5
strength, except for 4/5 strength in the left anterior tibialis, quadriceps and hamstring. He
diagnosed lumbar strain related to the January 31, 2006 injury and preexisting lumbar
degenerative disc disease which was temporarily aggravated by the January 31, 2006 injury but
had since returned to its baseline condition. Dr. Russo stated, “While MRI [scan] does
demonstrate more involvement of the neural foramen on the left side versus the right side, the
patient’s symptoms in the left lower extremity do not fit a dermatomal or myotomal pattern.
Thus, it is unclear and unlikely that she has a true radiculopathy.” He concluded that appellant
did not have any permanent impairment of her legs.
On April 3, 2008 Dr. Kenneth D. Sawyer, a Board-certified orthopedic surgeon serving
as an Office medical adviser, stated that appellant had been diagnosed with meralgia
paresthetica, a neuropathic pain involving the lateral femoral cutaneous nerve which was usually
unrelated to lumbar spine pathology. He discussed the September 8, 2007 report of Dr. Russo
and concluded that appellant did not have any permanent impairment of her legs.
In an April 8, 2008 decision, the Office denied appellant’s claim on the grounds that she
did not submit sufficient medical evidence to establish that she has permanent impairment of her
legs which entitles her to schedule award compensation.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act2 and its
implementing regulation3 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
1

Appellant submitted the results of August 9, 2007 magnetic resonance imaging (MRI) scan which showed mild
bulging in her L2-3, L3-4 and L4-5 discs but no disc herniation. She also submitted several reports detailing her
chiropractic treatment.
2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404 (1999).

2

the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The American Medical Association, Guides to the
Evaluation of Permanent Impairment has been adopted by the implementing regulation as the
appropriate standard for evaluating schedule losses.4 It is well established that in determining the
amount of a schedule award for a member of the body that sustained an employment-related
permanent impairment, preexisting impairments of the body are to be included.5
ANALYSIS
The Office accepted that appellant sustained a lumbar strain and lumbosacral
radiculopathy on January 31, 2006. Appellant filed a claim alleging entitlement to schedule
award compensation due to this injury.
The Board finds that appellant did not submit medical evidence establishing that she has
permanent impairment of her legs which entitles her to schedule award compensation. In fact,
the only medical evidence addressing appellant’s claimed leg impairment contains a clear
opinion that appellant did not have permanent impairment of her legs. On September 8, 2007
Dr. Russo, an attending Board-certified orthopedic surgeon, indicated that appellant had some
mild sensory and strength losses in her left leg but determined that they were not related to her
January 31, 2006 injury.6 He concluded that appellant did not have any permanent impairment
of her legs. On April 3, 2008 Dr. Sawyer, a Board-certified orthopedic surgeon serving as an
Office medical adviser, also determined that appellant did not have any permanent impairment of
her legs.
Appellant was provided an opportunity to submit evidence showing permanent
impairment of her legs but failed to do so. Therefore, the Office properly denied her schedule
award claim.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she has
permanent impairment of her legs which entitles her to schedule award compensation.

4

Id.

5

See Dale B. Larson, 41 ECAB 481, 490 (1990); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule
Awards, Chapter 3.700.3.b. (June 1993). This portion of Office procedure provides that the impairment rating of a
given scheduled member should include “any preexisting permanent impairment of the same member or function.”
6

The medical reports of record reveal that appellant had preexisting mild degenerative disc disease of her low
back, but there is no indication that she had any preexisting impairment related to this condition. Appellant reported
that she did not have any back pain prior to her January 31, 2006 injury. Therefore, she would not be entitled to a
rating related to a preexisting impairment. See supra note 5 and accompanying text.

3

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
April 8, 2008 decision is affirmed.
Issued: December 17, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

